DETAILED ACTION
This is in response to application filed on September 09, 2021, said application is a Continuation of Application of U.S. patent application Ser. No. 16/220,080, filed on Dec. 14, 2018, now U.S. Patent No. 11,150,881.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-53 are pending and presented for examination, of which claims 1, 10, 19, 28, 37, and 46 are in independent form.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The second misnumbered claim 42, and the misnumbered 49-53 should be renumbered as 49, and 50-54 respectively.
Claims 50-54 are objected to because of the following informalities:  The dependencies for claims 50-54 should be corrected due to the misnumbering.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,150,881. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the
application claims 1-53 are to be found in patent claims 1-44 (see mapping table below). The difference between the application independent claims 1, 10, 19, 28, 37, 46 and the patent independent claims 1, 10, 19, 23, 27, 36 lie in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims 1-44 of the patent is in effect a “species” of the “generic” invention of the application claims 1-53. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-53 are anticipated by claims 1-44 of the patent, they are not patentably distinct from each other.

Application claims
Patent Claims
1. A computer-implemented method for designing an interface of a channel, comprising: receiving, by at least one processor of a user device, a user input associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto a host device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component; determining, by the at least one processor, an input event based on the user input; determining, by the at least one processor, a command based on the input event; and routing, by the at least one processor, the command to the host device, wherein the command relates to incorporation of a feature related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature of the channel based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and wherein the user device is different from the host device.
1. A computer-implemented method for designing an interface of a channel, comprising: selecting, by at least one processor of a user device, the channel to be loaded onto a host device; receiving, by the at least one processor, permission to design or create the interface of the channel to be published to after the channel is loaded onto the host device; receiving, by the at least one processor, a user input relating to the design of the interface of the channel, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device;  determining, by the at least one processor, an input event based on the user input; determining, by the at least one processor, a command based on the input event; and routing, by the at least one processor, the command to the host device, wherein the command relates to incorporation of a feature of the channel related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and wherein the user device is different from the host device.
2. The computer-implemented method of claim 1, further comprising: sending, by the at least one processor, a request to establish a connection to the host device; receiving, by at the at least one processor, an acceptance to the request to establish the connection from the host device; establishing, by the at least one processor, the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
2. The method of claim 1, further comprising:
sending, by the at least one processor, a request to establish a connection to the host device;
receiving, by at the at least one processor, an acceptance to the request to establish the connection from the host device;
establishing, by the at least one processor, the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
3. The computer-implemented method of claim 1, wherein the first user-interface component depends on the second user-interface component.
21. The non-transitory computer-readable medium of claim 19, wherein the first user-interface component depends on the second user-interface component.
3. The method of claim 1, wherein the first user-interface component depends on the second user-interface component.
4. The computer-implemented method of claim 3, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.
22. The non-transitory computer-readable medium of claim 21, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.
4. The method of claim 3, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.
5. The computer-implemented method of claim 1, wherein the command is created in a first format.
23. The non-transitory computer-readable medium of claim 19, wherein the command is created in a first format.
5. The method of claim 1, wherein the command is created in a first format.
6. The computer-implemented method of claim 6, wherein the first format is a JSON format.
6. The method of claim 5, wherein the first format is a JSON format.
7. The computer-implemented method of claim 1, wherein the command is encrypted.
7. The method of claim 1, wherein the command is encrypted.
8. The computer-implemented method of claim 1, wherein the feature relates to a visual object of the interface of the channel.
8. The method of claim 1, wherein the feature relates to a visual object of the interface of the channel.
9. The computer-implemented method of claim 1, wherein the command is a function of the first user-interface component.
27. The non-transitory computer-readable medium of claim 19, wherein the command is a function of the first user-interface component.
9. The method of claim 1, wherein the command is a function of the first user-interface component.
10. A computer-implemented method for designing an interface of a channel, comprising: receiving, by the at least one processor, a command associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto a host device, wherein the command comprises a unique identifier and relates to a user input provided on a user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identifying, by the at least one processor, the command from a plurality of commands based on the unique identifier; determining, by the at least one processor, a response based on the command; determining, by the at least one processor, a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporating, by the at least one processor, the feature into the interface of the channel based on the response, wherein the host device is different from the user device.
10. A computer-implemented method for designing an interface of a channel, comprising: loading, by at least one processor of a host device, the channel in response to receiving a user selection of the channel from a user device; permitting, by the at least one processor, to design or create the interface of the channel to be published after the channel is loaded onto the host device; receiving, by the at least one processor, a command for the design for the interface of the channel from the user device, wherein the command comprises a unique identifier and relates to a user input provided on the user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identifying, by the at least one processor, the command from a plurality of commands based on the unique identifier; determining, by the at least one processor, a response based on the command; determining, by the at least one processor, a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporating, by the at least one processor, the feature into the interface of the channel based on the response,
wherein the host device is different from the user device.
11. The computer-implemented method of claim 10, further comprising: receiving, by the at least one processor, a request to establish a connection from the user device; determining, by the at least one processor, whether to accept the request to establish the connection with the user device; and establishing, by the at least one processor, the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
11. The method of claim 10, further comprising: receiving, by the at least one processor, a request to establish a connection from the user device; determining, by the at least one processor, whether to accept the request to establish the connection with the user device; and
establishing, by the at least one processor, the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
12. The computer-implemented method of claim 10, wherein the first user-interface component depends on the second user-interface component.
30. The non-transitory computer-readable medium of claim 28, wherein the first user-interface component depends on the second user-interface component.
12. The method of claim 10, wherein the first user-interface component depends on the second user-interface component.
13. The computer-implemented method of claim 10, wherein the determining of the response comprises: mapping the unique identifier of the command from the plurality of commands to the response associated with the unique identifier.
31. The non-transitory computer-readable medium of claim 28, wherein the determining of the response comprises: mapping the unique identifier of the command from the plurality of commands to the response associated with the unique identifier.
13. The method of claim 10, wherein the determining of the response comprises:
mapping the unique identifier of the command from the plurality of commands to the response associated with the unique identifier.
14. The computer-implemented method of claim 10, wherein the feature relates to a visual object to be presented on the channel.
14. The method of claim 10, wherein the feature relates to a visual object to be presented on the channel.
15. The computer-implemented method of claim 14, further comprising: previewing, by the at least one processor, the interface of the channel, wherein a preview of the interface of the channel includes the visual object.
33. The non-transitory computer-readable medium of claim 32, wherein the operations further comprise: previewing the interface of the channel, wherein a preview of the interface of the channel includes the visual object.
15. The method of claim 14, further comprising: previewing, by the at least one processor, of the interface of the channel, wherein a preview of the interface of the channel includes the visual object.
16. The computer-implemented method of claim 15, further comprising: permitting, by the at least one processor, a modification of the visual object.
34. The non-transitory computer-readable medium of claim 33, wherein the operations further comprise: permitting a modification of the visual object.
16. The method of claim 15, further comprising: permitting, by the at least one processor, a modification of the visual object.
17. The computer-implemented method of claim 16, further comprising: receiving, by the at least one processor, a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permitting, by the at least one processor, the interface of the channel incorporating the feature to be accessed by the general public.
35. The non-transitory computer-readable medium of claim 34, wherein the operations further comprise: receiving a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permitting the interface of the channel incorporating the feature to be accessed by the general public
17. The method of claim 16, further comprising: receiving, by the at least one processor, a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permitting, by the at least one processor, the interface of the channel incorporating the feature to be accessed by the general public.
18. The computer-implemented method of claim 10, wherein the host device and the user device are managed by a same entity.
36. The non-transitory computer-readable medium of claim 28, wherein the host device and the user device are managed by a same entity.
18. The method of claim 10, wherein the host device and the user device are managed by a same entity.
19. A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a user device, cause the one or more processors to perform operations comprising: receiving a user input associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto a host device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component; determining an input event based on the user input; determining a command based on the input event; and routing the command to the host device, wherein the command relates to incorporation of a feature related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature of the channel based on the command, wherein the command includes a parent-child relationship between the first user- interface component and the second user-interface component, and wherein the user device is different from the host device.
19. A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations comprising: selecting a channel to be loaded onto a host device; receiving permission to design or create an interface of the channel to be published after the channel is loaded onto the host device; receiving a user input relating to the design of the interface of the channel, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; determining an input event based on the user input; determining a command based on the input event; and routing the command to the host device, wherein the command relates to incorporation of a feature of the channel related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and wherein the user device is different from the host device.
20. The non-transitory computer-readable medium of claim 19, the operations further comprising: sending a request to establish a connection to the host device; receiving an acceptance to the request to establish the connection from the host device; establishing the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
20. The non-transitory computer-readable medium of claim 19, the operations further comprising: sending a request to establish a connection to the host device; receiving an acceptance to the request to establish the connection from the host device; establishing the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
24. The non-transitory computer-readable medium of claim 23, wherein the first format is a JSON format.
21. The non-transitory computer-readable medium of claim 19, wherein the command is encrypted and the command is created in a JSON format.

26. The non-transitory computer-readable medium of claim 19, wherein the feature relates to a visual object of the interface of the channel.
22. The non-transitory computer-readable medium of claim 16, wherein the feature relates to a visual object of the interface of the channel.
28. A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a host device, cause the one or more processors to perform operations comprising: receiving a command associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto the host device, wherein the command comprises a unique identifier and relates to a user input provided on a user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identifying the command from a plurality of commands based on the unique identifier; determining a response based on the command; determining a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporating the feature into the interface of the channel based on the response, wherein the host device is different from the user device.
23. A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a host device, cause the one or more processors to perform operations comprising: loading a channel in response to receiving a user selection of the channel from a user device; permitting the user device to design or create an interface of the channel to be published after the channel is loaded onto the host device; receiving a command for the design for the interface of the channel from the user device, wherein the command comprises a unique identifier and relates to a user input provided on the user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identifying the command from a plurality of commands based on the unique identifier; determining a response based on the command; determining a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporating the feature into the interface of the channel based on the response, wherein the host device is different from the user device.
29. The non-transitory computer-readable medium of claim 28, wherein the operations further comprise: receiving a request to establish a connection from the user device; determining whether to accept the request to establish the connection with the user device; and establishing the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
11. The method of claim 10, further comprising: receiving, by the at least one processor, a request to establish a connection from the user device; determining, by the at least one processor, whether to accept the request to establish the connection with the user device; and
establishing, by the at least one processor, the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
32. The non-transitory computer-readable medium of claim 28, wherein the feature relates to a visual object to be presented on the channel.
14. The method of claim 10, wherein the feature relates to a visual object to be presented on the channel.
37. A system for designing an interface of a channel, comprising: a memory of a user device; and a processor of the user device coupled to the memory, the processor being configured to: receive a user input associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto a host device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component; determine an input event based on the user input; determine a command based on the input event; and route the command to the host device, wherein the command relates to incorporation of a feature related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature of the channel based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and wherein the user device is different from the host device.
27. A system for designing an interface of a channel, comprising: a memory of a user device; and a processor of the user device coupled to the memory, the processor being configured to: select the channel to be loaded onto a host device; receive permission to design or create the interface of the channel to be published after the channel is loaded onto the host device; receive a user input relating to the design of the interface of the channel, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; determine an input event based on the user input; determine a command based on the input event; and route the command to the host device, wherein the command relates to incorporation of a feature of the channel related to the first user-interface component into the interface of the channel and wherein the host device is configured to determine the feature of the channel based on the command, wherein the command includes a parent-child relationship between the first user-interface component and the second user-interface component, and wherein the user device is different from the host device.
38. The system of claim 37, wherein the processor is further configured to: send a request to establish a connection to the host device; receive an acceptance to the request to establish the connection from the host device; establish the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
28. The system of claim 24, wherein the processor is further configured to: send a request to establish a connection to the host device; receive an acceptance to the request to establish the connection from the host device; establish the connection with the host device based on the acceptance of the request to establish the connection by the host device, wherein the receiving of the input is based on the establishing of the connection with the host device.
39. The system of claim 37, wherein the first user-interface component depends on the second user-interface component.
29. The system of claim 24, wherein the first user-interface component depends on the second user-interface component.
40. The system of claim 39, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.
30. The system of claim 29, wherein the input event is based on the parent-child relationship between the first user-interface component and the second user-interface component.
41. The system of claim 37, wherein the command is created in a first format.
31. The system of claim 24, wherein the command is created in a first format.
42. The system of claim 41, wherein the first format is a JSON format.
32. The system of claim 31, wherein the first format is a JSON format.

43. The system of claim 37, wherein the command is encrypted.
33. The system of claim 24, wherein the command is encrypted.

44. The system of claim 37, wherein the feature relates to a visual object of the interface of the channel.
34. The system of claim 24, wherein the feature relates to a visual object of the interface of the channel.

45. The system of claim 37, wherein the command is a function of the first user-interface component.
35. The system of claim 24, wherein the command is a function of the first user-interface component.
46. A system for designing an interface of a channel, comprising: a memory of a host device; and a processor of the host device coupled to the memory, the processor being configured to: receive a command associated with at least one of designing and creating the interface of the channel to be published after the channel is loaded onto the host device, wherein the command comprises a unique identifier and relates to a user input provided on a user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identify the command from a plurality of commands based on the unique identifier; determine a response based on the command; determine a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporate the feature into the interface of the channel based on the response, wherein the host device is different from the user device.
36. A system for designing an interface of a channel, comprising: a memory of a host device; and a processor of the host device coupled to the memory, the processor being configured to: load the channel in response to receiving a user selection of the channel from a user device; permit the user device to design or create the interface of the channel to be published after the channel is loaded onto the host device; receive a command for the design for the interface of the channel from the user device, wherein the command comprises a unique identifier and relates to a user input provided on the user device, wherein the user input relates to a first user-interface component and the first user-interface component is related to a second user-interface component as defined on a user interface of the user device; identify the command from a plurality of commands based on the unique identifier; determine a response based on the command; determine a feature of the channel based on the response, wherein the feature relates to the first user-interface component and the command includes a parent-child relationship between the first user-interface component and the second user-interface component; and incorporate the feature into the interface of the channel based on the response, wherein the host device is different from the user device.
47. The system of claim 46, wherein the processor is further configured to: receive a request to establish a connection from the user device; determine whether to accept the request to establish the connection with the user device; and establish the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
37. The system of claim 36, wherein the processor is further configured to: receive a request to establish a connection from the user device; determine whether to accept the request to establish the connection with the user device; and establish the connection with the user device based on the determining of whether to accept the request to establish the connection, wherein the receiving of the command from the user device is based on the establishing of the connection with the user device.
48. The system of claim 46, wherein the first user-interface component depends on the second user-interface component.
38. The system of claim 36, wherein the first user-interface component depends on the second user-interface component.
[[42]] 49. The system of claim 46, wherein the determining of the response comprises: mapping the unique identifier of the command from the plurality of commands to the response associated with the unique identifier.
39. The system of claim 36, wherein the determining of the response comprises: mapping the unique identifier of the command from the plurality of commands to the response associated with the unique identifier.
[[49]] 50. The system of claim 46, wherein the feature relates to a visual object to be presented on the channel.
40. The system of claim 36, wherein the feature relates to a visual object to be presented on the channel.
[[50]] 51. The system of claim 49, wherein the processor is further configured to: preview the interface of the channel, wherein the preview includes the visual object.
41. The system of claim 40, wherein the processor is further configured to:
preview the interface of the channel, wherein the preview includes the visual object.
[[51]] 52. The system of claim 50, wherein the processor is further configured to: permit a modification of the visual object.
42. The system of claim 41, wherein the processor is further configured to: permit a modification of the visual object.
[[52]] 53. The system of claim 51, wherein the processor is further configured to: receive a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permit the interface of the channel incorporating the feature to be accessed by the general public.
43. The system of claim 42, wherein the processor is further configured to: receive a request for the channel incorporating the feature to be published from the user device so that a general public may access the interface; and permit the interface of the channel incorporating the feature to be accessed by the general public.
[[53]] 54. The system of claim 46, wherein the host device and the user device are managed by a same entity.
44. The system of claim 36, wherein the host device and the user device are managed by a same entity.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174